Citation Nr: 1446395	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-47 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) for compensation purposes.

4.  Entitlement to service connection for a dental disorder other than periodontal disease for compensation purposes.

5.  Entitlement to service connection for a psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this case in December 2011 for additional development.  

The Veteran testified before the undersigned Veterans Law Judge during a May 2011 Travel Board hearing.  A transcript is of record.  The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.  

The issue of entitlement to service connection for a gum and tooth condition for outpatient dental treatment purposes has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The record does not appear to contain a request to Hillsborough County Dental Research Clinic and, while VA treatment records from after April 2011 were obtained, they do not belong to the Veteran.

The Board will also give the Veteran another opportunity to present for VA examinations to reconcile the nature and etiology of his disabilities.  (It is noted that he previously failed to report for several scheduled VA examinations without good cause.) 

Accordingly, the case is REMANDED for the following action:

1. Make efforts to obtain any outstanding treatment records, including from the VA Medical Center in Tampa, Florida (dated from April 1976 to January 1997, January 2004 to March 2007, and since April 2011) and from the Hillsborough County Dental Research Clinic (dated from 2003 to 2008).  The address for Hillsborough County Dental Research Clinic is listed in a February 2008 VA Form 21-4142.

2. Make efforts to verify the Veteran's reported stressors and claimed Agent Orange exposure while stationed near the Korean Demilitarized Zone.  See February 2009 Claim; October 2009 Statement; October 2009 Notice of Disagreement; November 2009 Stressor Statement; November 2009 Authorization to Release Information; Transcript of Record at 2, 4, 8-10, 12, 15-16.  If the reported stressors cannot be verified, or if exposure to Agent Orange cannot be verified, please provide a memorandum of unavailability and associate it with the claims file.

3. After any outstanding treatment records are received and efforts to verify any stressors are made, schedule the Veteran for a psychiatric examination by an appropriate examiner to determine the nature and etiology of any psychiatric disorder, including any PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The examiner MUST provide an opinion, based on examination results and the record, regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran has had a psychiatric disorder since filing his February 2009 claim that is etiologically related to his active service, to include his reported experiences while stationed in Korea.  

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  See February 2009 Claim; October 2009 Statement; October 2009 Notice of Disagreement; November 2009 Stressor Statement; November 2009 Authorization to Release Information; Transcript of Record at 2, 4, 8-10, 12, 15-16.

Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

4. Then, schedule the Veteran for a respiratory examination by an appropriate examiner regarding the nature and etiology of any respiratory disability present since the Veteran's January 2008 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record. 

The examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the any respiratory disability present since the Veteran's January 2008 claim is etiologically related to an in-service injury, event, or disease, including exposure to smog and pollution in Korea and sleeping outside in the cold in Germany (see Transcript of Record at 3-5, 15-16; October 2012 VA Respiratory Examination).

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

The examiner MUST consider the Veteran's lay statements regarding the onset and duration of his symptoms, the October 2012 VA Respiratory Examination, and service treatment records (STRs) wherein the Veteran was diagnosed with an upper respiratory infection or complained of sore throat and a cough.  See November 2009 PTSD Notice of Disagreement (reporting having had shortness of breath at night in service); September 1968, March 1969, July 1969, August 1969, September 1969, December 1971, February 1972 STRs.  

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

5. Then, schedule the Veteran for a heart examination by an appropriate examiner regarding the nature and etiology of any heart disability present since the Veteran's December 2007 claim.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA not already of record. 

The examiner MUST review the claims file and provide an opinion, based on the record, regarding: 

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the any heart disability present since the Veteran's December 2007 claim is etiologically related to an in-service injury, event, or disease, including exposure to smog and pollution in Korea and sleeping outside in the cold in Germany, and any verified exposure to Agent Orange (see Transcript of Record at 2-3 3-5, 13-16; October 2012 VA Respiratory Examination).  

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

The examiner MUST consider the Veteran's lay statements regarding the onset and duration of his symptoms.  November 2009 PTSD Notice of Disagreement (reporting having had shortness of breath at night in service); Transcript of Record at 3 (reported having had heart palpitations in service); Id. at 6 (reporting having been treated for a heart condition for 30 years); Id. at 15-16 (reporting having worked in telephone communications); October 2012 VA Respiratory Examination.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

6. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



